EXHIBIT 10.01

June 14, 2006

Mr. Steven Weinstein

c/o Macrovision Corporation

2830 De La Cruz Blvd.

Santa Clara, CA 95050

This letter agreement (the “Agreement”) sets forth the terms and conditions for
the termination of your employment with Macrovision Corporation (the “Company”).
It is recognized herein that your employment with the Company will end effective
June 16, 2006. To aid in the transition of your employment, the Company wishes
to provide certain separation benefits to you in return for your agreement to
the attached Exhibit A Release Agreement.

The Company agrees to pay you $400,000 in severance pay, less standard
deductions and withholdings, as consideration for this Agreement. A check in the
net amount, as determined by ordinary accounting procedures, will be mailed to
you on the eighth day following the Company’s receipt of the signed release,
attached hereto as Exhibit A. All federal and state taxes that may be required
by law to be paid with respect to said amounts will be your responsibility and
the Company has made no representations to you regarding the tax consequences of
any amounts received by you pursuant to this Agreement.

To the extent permitted by law and by the Company’s group health insurance
plans, you will be eligible to continue your health insurance benefits under the
federal COBRA law, at your own expense for up to 18 months, and later, to
convert to an individual policy if you wish. You will receive a separate notice
of your COBRA rights.

Your stock option will cease vesting as of the last day of your employment with
the Company. Any option held by you may thereafter be exercised; to the extent
such option was exercisable on June 16, 2006, for 3 months from June 16, 2006,
but not later than the expiration of the stated term of the option, if earlier.
The restrictions on the Restricted Stock granted to you during your employment
with the Company will continue to lapse through June 16, 2006 upon the current
schedules(s) associated with such Restricted Stock.

On or before your last day of employment, you agree to return all Company
property in your possession including, but not limited to, computer and audio
equipment, office equipment, confidential materials, contracts and work
documents. You further agree to not disclose any Company information to any
third parties that is confidential and/or proprietary.

An Expense Report should be completed for any outstanding business travel or
other reimbursable expenses, in accordance with Company policy and practice. The
Expense Report should be submitted to management no later than July 1, 2006.

This Agreement and attached Release Agreement sets forth the entire agreement
between the parties hereto and fully supersedes any and all prior agreements or
understandings, written or oral, between the parties hereto pertaining to the
subject matter hereof. The parties may, upon mutual agreement and in writing
signed by both parties, modify the terms of this Agreement at their discretion.
This Agreement and the attached Release Agreement will be interpreted in
accordance with the laws of the State of California and in accordance with the
plain meaning of its terms and not strictly for or against any of the parties
hereto.



--------------------------------------------------------------------------------

Please carefully and fully read and consider this Agreement before executing it.
By signing below, you agree that: (i) you fully understand all of the provisions
of this Agreement; (ii) you knowingly and voluntarily agree to all of the terms
set forth in this Agreement; (iii) you knowingly and voluntarily intend to be
legally bound by the same; and (iv) you were advised and hereby are advised in
writing to consider the terms of this Agreement and to consult with an attorney
of your choice prior to executing this Agreement.

 

Macrovision Corporation    Accepted and Agreed

/s/ Fred Amoroso

  

/s/ Steven Weinstein

Fred Amoroso    Steven Weinstein Chief Executive Officer   

Exhibit A – Release Agreement



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

This Release Agreement (the “Release”) is made and entered into by and between
Mr. Steven Weinstein (referred to as “Employee”) and Macrovision Corporation
(referred to as “Company”) on the last day that either party signs this Release
(the “Effective Date”).

Employee and Company desire to settle fully and finally all differences between
them resulting from Employee’s employment by Company and separation which will
be effective as of June 16, 2006 and in consideration of the mutual covenants
and promises contained herein and for other good and valuable consideration,
receipt of which is hereby acknowledged, and to avoid unnecessary litigation, it
is hereby agreed by and between the parties as follows:

1. NO ADMISSION. This Release and compliance with this Release shall not be
construed as an admission by Company of any liability whatsoever, nor as an
admission by Company of any violation of the rights of Employee or of any other
person, or of the violation of any law, duty, or contract whatsoever.

2(a). CONSIDERATION. The Company and Employee agree the consideration for this
Release shall be the severance payment set forth in the Agreement. The parties
hereto agree that the consideration amount provided in this paragraph represents
the full and complete settlement of any and all of Employee’s potential claims
against the Company or any other entity or person with respect to Employee’s
employment and that he will not seek any further compensation for any other
severance, claimed damage, costs, or attorneys’ fees in connection with the
matters resolved by this Release.

2(b). TAX RESPONSIBILITY. Employee acknowledges and agrees that Company has made
no representations to him regarding the tax consequences of any amounts received
by him pursuant to this Release. Employee further agrees to pay federal or state
taxes, if any, which are required by law to be paid with respect to said
amounts.

3. NO CLAIMS FILED. Employee represents that he has not filed any complaints,
claims, or actions against the Company, its officers, directors, employees,
supervisors, agents, or representatives, with any state, federal, or local
agency or court concerning his employment with the Company or separation
therefrom and that, to the fullest extent of the law, he will not do so at any
time hereafter.

4. CONFIDENTIALITY. The parties agree that they will keep the fact, terms, and
amount of this Release completely confidential to the full extent allowed by law
and that they will not hereafter disclose any information concerning this
Release to anyone, provided, however, that any party hereto may make such
disclosures as are required by law and as are necessary for legitimate law
enforcement or compliance purposes. The parties agree that any breach of this
confidentiality requirement shall be considered a material breach of this
Release.

5. WAIVER. Employee hereby agrees to waive all rights under California Civil
Code Section 1542 which provides: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” Employee understands that Section 1542 gives
Employee the right not to release existing claims of which he is not now aware,
unless he voluntarily chooses to waive this right.

6. RELEASE. Notwithstanding the provisions of Section 1542 of the Civil Code of
the State of California, Employee hereby irrevocably and unconditionally
releases and forever discharges the Company and each and all of its employees,
supervisors, agents, representatives, each of its governing board members, and
their successors and assigns and all persons acting by, through, under, or in
concert with any of them from any and all charges, complaints, claims, and
liabilities of any kind or nature whatsoever, known or



--------------------------------------------------------------------------------

unknown, suspected or unsuspected (hereinafter referred to as “claim” or
“claims”) which Employee at any time heretofore had or claimed to have or which
Employee may have or claim to have regarding events that have occurred as of the
date of this Release, including, without limitation, any and all claims related
or in any manner incidental to Employee’s employment with the Company or the
separation therefrom. It is expressly understood by Employee that the various
rights and claims being waived in this release include, but are not limited to,
any and all legally waivable claims arising under Title VII of the Civil Rights
Act of 1964, the Rehabilitation Act of 1973, the Civil Rights Act of 1866, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Americans With Disabilities Act, the Vietnam
Era Veterans’ Readjustment Assistance Act of 1974; claims based on conduct in
alleged violation of the Employee Retirement Income Security Act and/or its
state counterparts; the California Fair Employment and Housing Act (Cal. Gov’t
Code § 12900, et seq.); the California Labor Code; or any other claims based on
any alleged breach of contract (other than the breach of this Release), breach
of duty arising in contract or tort, any alleged discrimination or other
unlawful discriminatory or tortious act, or claims based on any other theory
under the common law of the United States or any state, or any successor or
replacement statutes. Notwithstanding the foregoing waiver language, this
Release shall not be construed to waive any claims which cannot be released by
private agreement; nor shall it release any claims for indemnity of Employee for
acts as an employee under the Bylaws of the Company or as provided for by
Delaware Law.

7. RIGHTS AND OBLIGATIONS. Employee understands and agrees that he: (a) has
carefully and fully read and considered this Release before executing it;
(b) was informed that he had a full 21 days within which to consider this
Release before executing it, and that no changes to this Release, whether
material or immaterial, will restart this 21 day period; (c) fully understands
all of the provisions of this Release; (d) is, through this Release, waiving and
releasing the Company from any and all claims he may have against the Company or
that may have arisen up to the date of this Release; (e) does not waive any
claims that might arise after execution of this Release; (f) knowingly and
voluntarily agrees to all of the terms set forth in this Release and that he
knowingly and voluntarily intends to be legally bound by the same; (g) was
advised and hereby is advised in writing to consider the terms of this Release
and to consult with an attorney of his choice prior to executing this Release;
(h) has a full 7 days following the execution of this Release to revoke his
release of claims arising under the Age Discrimination in Employment Act, as
amended provided, however, that such revocation shall not be effective unless
each of the following conditions has been met: (1) the revocation is made in
writing, addressed to Macrovision Corporation, 2830 De La Cruz Blvd., Santa
Clara, CA 95050, Attn: General Counsel; (2) the revocation includes the
statement “I hereby revoke my release of claims under the Age Discrimination in
Employment Act of 1967;” and (3) the revocation is delivered, via hand delivery,
within the 7 day period, to the Company, at the address listed above;
(i) understands that rights or federal age discrimination claims under the Age
Discrimination in Employment Act of 1967 (29 U.S.C. § 621, et seq.), including
the Older Workers Benefit Protection Act, that may arise after the date of this
Release is executed are not waived and (j) if he chooses not to so revoke, the
Release shall then at 5 p.m. of that 7th calendar day after execution become
effective as to claims arising thereunder. Employee further acknowledges and
agrees that he continues to be bound by and that he will comply with the terms
of any proprietary rights and/or confidentiality agreements between him and the
Company, particularly as such agreements relate to transmission of proprietary
or confidential information to third parties and the return of any confidential
information to the Company.

8. SUCCESSORS AND ASSIGNS. This Release shall be binding upon, and shall inure
to the benefit of, the parties hereto and upon their heirs, administrators,
representatives, executors, successors, and assigns. Employee expressly warrants
that he has not transferred to any person or entity any rights, causes of
action, or claims released in this Release.

9. ARBITRATION. Any dispute arising between Employee and the Company pertaining
to the formation, validity, interpretation, effect or alleged breach of this
Release (hereinafter referred to as “Arbitrable Dispute”) will be submitted to
binding arbitration in Santa Clara County, California. The parties



--------------------------------------------------------------------------------

agree to submit any such dispute to binding arbitration pursuant to the
Employment Dispute Resolution Rules of the American Arbitration Association
within 6 months of the alleged violation of the Release. Any such claims not
presented within 6 months shall be deemed waived. The parties agree that such
arbitration shall be the exclusive remedy for any Arbitrable Dispute arising out
of this Release, and hereby expressly waive any right they have or may have to a
jury trial of any dispute arising out of this Release. The parties agree that,
notwithstanding the remaining terms of the Release, there exists sufficient
additional consideration for the agreement to arbitrate set forth in this
paragraph. In making the Arbitrator’s award, the Arbitrator shall have no power
to add to, delete from, or modify the terms of this Release, or to construe
implied terms or covenants herein, the parties being in agreement that no such
implied terms or covenants are intended. In reaching the Arbitrator’s decision,
the Arbitrator shall adhere to relevant law and applicable legal precedent, and
shall have no power to vary therefrom. At the time of issuing the Arbitrator’s
award, the Arbitrator shall, in the award or separately, make specific findings
of fact, and set forth such facts in support of the Arbitrator’s decision, as
well as the reasons and basis for the Arbitrator’s opinion. Should the
Arbitrator exceed the jurisdiction or authority here conferred, any party
aggrieved thereby may file a petition to vacate, amend or correct the award so
rendered in a court of competent jurisdiction.

10. SPECIFIC PERFORMANCE. It is further understood and agreed that if, at any
time, a violation of any term of this Release is asserted by any party hereto,
that party shall have the right to seek specific performance of that term and/or
any other necessary and proper relief, including but not limited to damages,
from any court of competent jurisdiction, and the prevailing party shall be
entitled to recover its reasonable costs and attorneys’ fees.

11. RULES GOVERNING. Should any provision of this Release be found by any court
of competent jurisdiction to be unlawful, invalid, or unenforceable, the
legality, validity, and enforceability of the remaining parts, terms, or
provisions shall not be affected thereby, and the unlawful, unenforceable, or
invalid part, term, or provision shall be deemed not to be a part of this
Release. This Release sets forth the entire agreement between the parties hereto
and fully supersedes any and all prior agreements or understandings, written or
oral, between the parties hereto pertaining to the subject matter hereof. This
Release shall be interpreted in accordance with the laws of the State of
California and in accordance with the plain meaning of its terms and not
strictly for or against any of the parties hereto.

12. SIGNATURE. This Release may be executed in counterparts and each
counterpart, when executed, shall have the efficacy of a second original.
Photographic or facsimile copies of any such signed counterparts may be used in
lieu of the original for any said purpose.

 

MACROVISION CORPORATION    EMPLOYEE

/s/ Fred Amoroso

  

/s/ Steven Weinstein

Fred Amoroso, Chief Executive Officer    Steven Weinstein Dated: June 15, 2006
   Dated: June 15, 2006